Whitman, Judge,
concurring specially. I concur in the judgment of reversal and also specially on the grounds that the entire petition, including Count 4, was not subject to dismissal. It appears that Count 4 was included in the second amendment to plaintiff’s petition of date November 7, 1966, and general and special demurrers were urged to Count 4 in a demurrer filed November 18, 1966. By order of June 13, 1967, without passing on the demurrers to Count 4, plaintiff was required to redraft her petition in its entirety. In the redrafted petition filed June 16, 1967, Count 4 was included. Renewed demurrers and motion to dismiss, filed June 23, 1967, included renewed and additional demurrers to Count 4, but these demurrers were not passed on and are still pending undisposed of. The order dismissing the *764entire petition has relation only to the requirement of the order of date June 13, 1967, which was predicated upon plaintiff’s failure to amend Count 3 of her petition, with the right of the defendant to renew his demurrers to the redrafted petition. The headnote to the opinion correctly states the ruling of the court.